Citation Nr: 1233707	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a kidney disability (other than diabetic nephropathy), to include as secondary to service-connected disability.

2.  Entitlement to service connection for a genitourinary disability claimed as urinary leakage, to include as secondary to service-connected disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from February 1965 to January 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Offices (RO), which denied the claim for service connection for sleep apnea as well as the application to reopen the previously denied claim for service connection for enuresis.

In June 2008, the Board remanded the case and indicated that the kidney issue would be adjudicated on the merits as it had not been previously adjudicated in a prior final denial.

In August 2010, the Board denied the claims for service connection for kidney problems and leakage, and sleep apnea.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court)).  In a March 2012 single judge decision, the Court vacated the Board decision and remanded the appeal for proceedings consistent with the decision.

The Board notes that issues on appeal have been reframed to reflect any disability that may be encompassed by the Veteran's claims and in light of the grant of service connection for kidney disorder diagnosed as diabetic nephropathy in an April 2012 RO decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that the RO recently granted service connection for diabetic nephropathy and obtained VA treatment records through the Compensation and Pension Records Interchange (CAPRI).  Otherwise, the records shown in the electronic file are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

REMAND

VA's duty to assist includes obtaining a medical examination or opinion where necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2011).  VA's statutory duty to assist includes the duty to conduct a "thorough and contemporaneous examination" and consider prior medical examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination is adequate, "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability . . . in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Pursuant to the Court's March 2012 decision, the VA report of examination and medical opinion dated in October 2008 are inadequate because the examiner omitted discussion of the Veteran's service-connected diabetes mellitus.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should request the Veteran to clarify whether he is seeking service connection for any kidney disability other than the already service-connected diabetic nephropathy and should respond appropriately to any such clarification received from the Veteran.

2.  The RO or the AMC should provide all required notice in response to the claim for service connection for genitourinary disability claimed as urinary leakage.

3.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

4.  Thereafter, the Veteran should be scheduled for a VA examination by a physician or physicians with appropriate expertise to ascertain whether any current kidney disorder for which service connection is sought (not including diabetic nephropathy), a genitourinary disorder claimed as urinary leakage, or sleep apnea is related to service or service-connected disability.

The claims files and a copy of any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the physician(s).  The appropriate physician should provide opinions on the following:

* Whether it is at least as likely as not (50 percent probability or greater) that any kidney disorder present during the period of the claim (other than diabetic nephropathy) is (a) related to service or (b) was caused or permanently worsened by service-connected disability. 

* Whether it is at least as likely as not (50 percent probability or greater) that any genitourinary disorder claimed as urinary leakage present during the period of the claim is (a) related to service or (b) was caused or permanently worsened by service-connected disability.  The examiner should specifically address the neurogenic bladder, shown in private treatment records dated in 2009 and 2010.

*  Whether it is at least as likely as not (50 percent probability or greater) that sleep apnea is (a) related to service or (b) was caused or permanently worsened by service-connected disability.

A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he or she relied upon in reaching his or her conclusions.  The examiner must not omit a discussion of service-connected diabetes mellitus.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the AMC/RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.


							(CONTINUED ON NEXT PAGE)



The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  The case must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

